Boardman, J.:
I concur in the conclusion to which my brother Learned has come, for the following reasons :
1. That the case does not come within chapter 537, Laws of 1880.
2. That the attorney-general ought not to intervene except upon notice to all parties to the action who had appeared, if not to-all parties to the action who would have a right to appear and oppose his motion.
■ ■ 3.. That there was not satisfactory evidence that the interests of *515the stockholders and creditors of the defendant were suffering or in danger to justify the interference of the attorney-general.
4. That such interference ought not to be indulged when stockholders and creditors are substantially unanimous in favor of the existing state of affairs.
5. That the grounds of interference, as alleged by the attorney-general, were not sustained by the proofs.
I therefore concur in reversing the order.
Present — Learned, P. J., and Boardman, J.; Bockes, J., not acting.*
Order reversed, with ten dollars costs and printing disbursements, and motion of attorney-general denied, with ton dollars costs.